      Case 7:14-cv-06409-KMK-LMS Document 145 Filed 10/09/20 Page 1 of 1
         Case 7:14-cv-06409-KMK-LMS Document 143 Filed 10/06/20 Page 1 of 1

                                                                                                          FRIED FRANK
One New York Plaza
New York, New York 10004
Tel: +1.212.859.8000
Fax: +1.212.859.4000
www.friedfrank.com



                                                                                           Direct Line: + 1.212.859 .8592
                                                                                           steven. witze l@friedfrank.com

                                                                                           October 6, 2020

The Honorable Kenneth M. Karas
United States District Judge
Southern District ofNew York
300 Quarropas Street
White Plains, NY 10601-4150

            Re:           Thomas v. DeCastro, 14-CV-06409 (KMK) (LMS)

Dear Judge Karas:

       Pursuant to Your Honor's Calendar Notice dated October 6, 2020, oral argument in this
matter has been scheduled for Tuesday, October 13, 2020 at 2:00 p.m. Plaintiffs counsel is
requesting a brief one-week or later adjournment of the oral argument at a date and time
convenient for the Court. Ashley Czechowski, an attorney at Fried Frank Harris Shriver &
Jacobson LLP, was involved in drafting the brief in support of Plaintiff's motion and will be
arguing this matter before the Court. However, Ms. Czechowski will be in Maine on a scheduled
vacation beginning Friday, October 9, 2020 and may not return until the middle or end of the
following week.

       I spoke with Assistant Attorney General Brendan M. Horan, counsel for defendant, who
consents to this adjournment request. No previous requests for an adjournment of the oral
argument have been made. We thank the Court for its attention to this matter.

                                                                                           Respectfully submitted,

                                                                                           /s/ Steven M. Witzel
                                                                                           Steven M. Witzel




cc: Counsel of Record (via ECF)




Now York •w:11hington , London , Fr1nkrun
Fried, Frank, Harris, Shriver & Jacobson LLP is a Delaware Limited Liability Partnership

22594177
